              Case 1:19-cr-00133-JL Document 1 Filed 06/26/19 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW HAMPSHIRE

UNITED STATES OF AMERICA                      )
                                              )       Criminal Case No. 19-CR-___________
       v.                                     )
                                              )
CHAD LANDRY                                   )
                                              )

                                         INDICTMENT
The Grand Jury charges:

                                          COUNT ONE
            [21 U.S.C. §§ 841(a)(1) & (b)(1)(C) –Distributing a Controlled Substance]

       On or about November 29, 2018, in the District of New Hampshire, the defendant,

                                        CHAD LANDRY,

did knowingly and intentionally distribute a controlled substance, specifically fentanyl, a

Schedule II controlled substance, in violation of Title 21, United States Code, Sections 841(a)(1)

and (b)(1)(C).

                                         COUNT TWO

            [21 U.S.C. §§ 841(a)(1) & (b)(1)(C) –Distributing a Controlled Substance]

       On or about December 4, 2018, in the District of New Hampshire, the defendant,

                                        CHAD LANDRY,

did knowingly and intentionally distribute a controlled substance, specifically fentanyl, a

Schedule II controlled substance, in violation of Title 21, United States Code, Section 841(a)(1)

and (b)(1)(C).

                                        COUNT THREE

            [21 U.S.C. §§ 841(a)(1) & (b)(1)(C) –Distributing a Controlled Substance]

       On or about December 7, 2018, in the District of New Hampshire, the defendant,



                                                  1
            Case 1:19-cr-00133-JL Document 1 Filed 06/26/19 Page 2 of 2




                                         CHAD LANDRY,

did knowingly and intentionally distribute a controlled substance, specifically fentanyl, a

Schedule II controlled substance, in violation of Title 21, United States Code, Section 841(a)(1)

and (b)(1)(C).

                                         COUNT FOUR

   [21 U.S.C. §§ 841(a)(1) & (b)(1)(C) – Possession with Intent to Distribute a Controlled

                                            Substance]

       On or about December 11, 2018, in the District of New Hampshire, the defendant,

                                         CHAD LANDRY,

did knowingly and intentionally possess with the intent to distribute a controlled substance,

specifically fentanyl, a Schedule II controlled substance, in violation of Title 21, United States

Code, Section 841(a)(1) and (b)(1)(C).

                                                      A TRUE BILL

Dated: June 26, 2019                                  /s/ Foreperson
                                                      FOREPERSON
       SCOTT W. MURRAY
       United States Attorney

By:    /s/ Joachim H. Barth
       Joachim H. Barth
       Assistant U.S. Attorney




                                                  2
